 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       RAUL DAVID ALVARADO,                           No. 1:19-cv-01283-NONE-SKO (HC)
12                        Petitioner,                   ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS (Doc. No. 13)
13
                                                        ORDER DENYING PETITION FOR WRIT
14             v.                                       OF HABEAS CORPUS
15                                                      ORDER DIRECTING CLERK OF COURT TO
                                                        ASSIGN DISTRICT JUDGE FOR PURPOSE
16                                                      OF CLOSING CASE AND THEN ENTER
         C. BURCH, Warden,                              JUDGMENT AND CLOSE CASE
17
                          Respondent.                   [NO CERTIFICATE OF APPEALABILITY IS
18                                                      REQUIRED]
19

20            Petitioner is a federal prisoner proceeding in forma pauperis and in propria persona with

21   a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241. On January 24, 2020, the

22   assigned magistrate judge issued findings and recommendations recommending that the pending

23   petition be denied on its merits. (Doc. No. 13.) The findings and recommendations were served

24   upon all parties and contained notice that any objections were to be filed within thirty (30) days

25   from the date of service. To date, no party has filed objections.1

26
     1
27     The court notes that the findings and recommendations were served by mail upon petitioner at
     his address of record but were returned to the court by the U.S. Postal Service on February 21,
28   2020, as “Undeliverable – Refused.”
                                                       1
 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the court has conducted a

 2   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 3   findings and recommendations are supported by the record and proper analysis.

 4          Petitioner’s is currently in the custody of the U.S. Bureau of Prisons (“BOP”) at the

 5   United States Penitentiary in Atwater, California. In the pending petition he challenges a prison

 6   disciplinary hearing at which he was found guilty of using illicit drugs in a prison facility, and for

 7   which he was sanctioned with a 41-day loss of Good Conduct Time credits. (Doc. 1 at 6.)

 8   Specifically, petitioner challenges the sufficiency of the evidence submitted at the hearing arguing

 9   that it failed to support the finding that he was guilty of the disciplinary charge. As the Supreme

10   Court has explained, “the requirements of due process are satisfied if some evidence supports the

11   decision by the prison disciplinary board to revoke good time credits.” Superintendent,

12   Massachusetts Correctional Institution, Walpole v. Hill, 472 U.S. 445, 455 (1984). Further,

13                  [a]scertaining whether this standard is satisfied does not require
                    examination of the entire record, independent assessment of the
14                  credibility of witnesses, or weighing of the evidence. Instead, the
                    relevant question is whether there is any evidence in the record that
15                  could support the conclusion reached by the disciplinary board.
16   Id. at 455-56. Here, the magistrate judge correctly concluded that there is at least “some

17   evidence” in the record to support the disciplinary decision because a BOP witness with first-

18   hand knowledge noted in a written report that petitioner appeared to be under the influence of a

19   narcotic based on his erratic behavior. (Doc. No. 13 at 2–3, 6.) In addition, a registered nurse

20   then examined petitioner and reported that he had no medical history or current prescriptions that
21   would result in such an altered mental state and concluded that petitioner’s behavior was

22   consistent with the use of synthetic cannabinoids, the use of which cannot be confirmed by the

23   urine test administered to petitioner. (Id.) Because there was some evidence submitted which

24   supports petitioner’s disciplinary conviction, the pending findings and recommendations will be

25   adopted.

26          In the event a notice of appeal is filed by petitioner in this action, a certificate of
27   appealability is not required because this “is not a final order in a habeas proceeding in which the

28   detention complained of arises out of process issued by a State court.” Forde v. U.S. Parole
                                                         2
 1   Commission, 114 F.3d 878, 879 (9th Cir. 1997) (citing Ojo v. INS, 106 F.3d 680, 681-682 (5th

 2   Cir. 1997) and Bradshaw v. Story, 86 F.3d 164, 166 (10th Cir. 1996)); see also Close v. Thomas,

 3   653 F.3d 970, 974 n.2 (9th Cir. 2011).

 4          Accordingly, the Court orders as follows:

 5          1.     The findings and recommendations, filed January 24, 2020 (Doc. No. 13), are

 6   ADOPTED IN FULL;

 7          2.     The petition for writ of habeas corpus is DENIED;

 8          3.     The Clerk of Court is directed to assign a district judge to this case for the purpose

 9   of closing the case and then to ENTER JUDGMENT AND CLOSE THE CASE; and,

10          4.     No certificate of appealability is required.

11          This order terminates the action in its entirety.

12   IT IS SO ORDERED.
13
        Dated:    March 10, 2020
14                                                      UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
